Title: To George Washington from Colonel Edward Stevens, 15 May 1777
From: Stevens, Edward
To: Washington, George



Sir
Bound Brook [N.J.] May 15th 1777

Agreable to your Letter of the 2nd Inst. I herewith send you the Four Men desired from my Regmt. I hope they will Answer. They are all natives and agreable to the Size mentioned, they were Strongly recommended by their Capts. who has had a better Oppty of Knowing them than myself. Yours of the 12th March last missed me in Virginia And was sent back to philadelphia so that I never received it till I arrived their myself, which was the only about Twelve days agoe (my Regiment was stoped by the way to undergo Inoculation for the small pox) I now Inclose you a full State of it. I wish it was better But conscious of my having done every thing for the best must content myself. I am with the utmost respect Sir Your very hum: Servant

Edward Stevens

